Citation Nr: 1640596	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of shell fragment wound of the back with spondylosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issue of clear and unmistakable error (CUE) in a December 30, 1998 rating decision was raised by the record in June 2016 (Board Hearing), but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody, 38 C.F.R. § 3.159 (c), and providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Based on the Veteran's testimony in June 2016 indicating a worsening of the symptoms since his last VA examination in November 2009, and an indication that the VA treatment record are not complete, the Board finds that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  All updated treatment records dated since August 2016 should be obtained and associated with the claims file, in addition to all VA treatment records for the period dating from August 2013 to March 2015.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his residuals of shell fragment wound of the back with spondylosis.  All symptoms and findings should be recorded in detail to include their severity, frequency, and duration.  The examiner should address all muscle, spine, and neurological residuals (if any) of shell fragment wound injury using the appropriate Disability Benefits Questionnaires.  The claims file must be reviewed and noted in the report of examination(s).

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




